


Exhibit 10.150

 

PLEDGE AGREEMENT

(Hearth & Home of Ohio, Inc.)

 

This Pledge Agreement (this “Agreement”) is made as of October 29, 2010, between
HEARTH & HOME OF OHIO, INC., an Ohio corporation (“Pledgor”), and GEORGIA LESSOR
— BONTERRA/PARKVIEW, INC., a Maryland corporation (“Creditor”).

 

STATEMENT OF FACTS

 

A.                                   Pledgor is the owner of 100% of the
outstanding equity interests in ADK BONTERRA/PARKVIEW, LLC, a Georgia limited
liability company (the “Company”).

 

B.                                     The Company has executed and delivered to
Creditor a Third Amended and Restated Master Lease dated as of the date of this
Agreement (as amended, the “Master Lease”), pursuant to which the Company is
leasing from Creditor certain healthcare facilities identified therein (the
“Facilities”).

 

C.                                     Pledgor is the sole member of the
Company, and it is to the advantage of Pledgor that Creditor enter into the
Master Lease with the Company.

 

D.                                    The Master Lease provides that due
performance and observance of the Company’s and its Affiliates’ obligations
under the Master Lease and the other Transaction Documents (as defined in the
Master Lease) will be secured by a lien on the Pledged Collateral (as that term
is defined below) granted pursuant to this Agreement.

 

The parties therefore agree as follows:

 

1.                                       Pledge; Grant of Security Interest. 
Pledgor hereby grants to Creditor a security interest, on the following terms
and subject to the following conditions, in:

 

(a)                                  all of Pledgor’s right, title and interest
in and to the membership or other ownership interests in the Company (the
“Pledged Securities”);

 

(b)                                 any equity securities issued by the Company
and any options, warrants or rights to acquire such securities, owned or
acquired by Pledgor, directly or indirectly, now or at any time in the future;

 

(c)                                  any securities or other property issued or
distributed to Pledgor with respect to any securities described in clauses (a)
or (b) above as a dividend or distribution or as a result of any amendment of
the certificate of incorporation or other charter documents, merger,
consolidation, redesignation, reclassification, purchase or sale of assets,
dissolution, or plan of arrangement, compromise or reorganization of the issuer
thereof;

 

(d)                                 any rights incidental to the ownership of
any of the securities described in clauses (a), (b) or (c) above, such as
voting, conversion and registration rights and rights of recovery for violations
of applicable securities laws; and

 

--------------------------------------------------------------------------------


 

(e)                                  the proceeds of the exercise, redemption,
sale or exchange of any of the foregoing, or any dividend, interest payment or
other distribution of cash or property in respect thereof.

 

All of the foregoing may be referred to herein as the “Pledged Collateral”.

 

2.                                       Secured Obligations.  The security
interest described in Section 1 of this Agreement secures the prompt and full
payment when due (and not merely the ultimate collectibility) of all amounts now
or hereafter due and owing by the Company to Creditor pursuant to the Master
Lease, or any extension or renewal thereof, and prompt and full performance of
all obligations of the Company and its Affiliates under the Transaction
Documents (the “Secured Obligations”).

 

3.                                       Delivery.  (a)    Before, or at the
same time as the Pledgor has executed and delivered this Agreement to Creditor,
Pledgor has delivered to Creditor a fully executed Assignment in Blank
(substantially in the form of Exhibit A hereto) and with all necessary transfer
tax stamps affixed.

 

(b)                                 If, at any time, Pledgor obtains possession
of any certificate or instrument constituting or representing any of the Pledged
Collateral (other than interest and cash dividends), Pledgor shall deliver such
certificate or instrument to Creditor forthwith duly endorsed in blank without
restriction or with a fully executed Assignment in Blank (substantially in the
form of Exhibit A hereto) and with all necessary transfer tax stamps affixed.

 

(c)                                  If no Event of Default (as defined in
Section 10 below) has occurred and is continuing, Pledgor may retain for its own
use and shall not be required to deliver to Creditor any interest payments on or
any cash dividends or other cash distributions received by or otherwise
distributed in respect of the Pledge Collateral; if an Event of Default has
occurred and is continuing, then all such interest, dividends and cash
distributions received by or otherwise distributed in respect of the Pledge
Collateral shall be delivered to the Creditor for application by Creditor toward
payment of the Secured Obligations as Creditor may determine.

 

(d)                                 If any of the Pledged Collateral is
uncertificated securities, Pledgor shall either (a) procure the issuance of
security certificates to represent such Pledged Collateral and endorse and
deliver such certificates as required by paragraph (b) of this Section 3, or (b)
cause the issuer thereof to register Creditor as the registered owner of such
securities, or (c) cause the issuer thereof to enter into an agreement, in form
and substance satisfactory to Creditor, among Creditor, the registered owner of
such security, and the issuer to the effect that the issuer will comply with
instructions originated by Creditor without further consent by the registered
owner.

 

(e)                                  Pledgor hereby irrevocably authorizes
Creditor, at any time and from time to time, to take any and all actions
Creditor may reasonably determine to be necessary to assure that the security
interests granted hereby are and remain perfected, including without limitation,
filing financing statements, continuation statements and amendments thereto. 
Pledgor shall deliver to Creditor such financing statements, continuation
statements or other instruments as are

 

2

--------------------------------------------------------------------------------


 

reasonably deemed necessary by Creditor to enable it to perfect, and to maintain
the perfection of, its security interest in the Pledged Collateral under
applicable law.  The form of description of the Pledged Collateral to be
attached to financing statements is attached hereto as Schedule 1.

 

4.                                       Voting Rights.  If no Event of Default
has occurred and is continuing, the Pledged Collateral will be registered in the
name of Pledgor, and Pledgor may exercise any voting or consensual rights that
Pledgor may have as the owner of the Pledged Collateral for any purpose which is
not inconsistent with this Agreement.  Creditor shall execute and deliver (or
cause to be executed and delivered) to Pledgor all such proxies, powers of
attorney, dividend orders, and other instruments as Pledgor may request for the
purpose of enabling Pledgor to exercise the voting and/or consensual rights and
powers which it is entitled to exercise pursuant to this Section 4.  If an Event
of Default has occurred and is continuing, Creditor may exercise all voting or
consensual rights of the owners of any of the Pledged Collateral and Pledgor
shall deliver to Creditor all notices, proxy statements, proxies and other
information and instruments relating to the exercise of such rights received by
Pledgor from the issuers of any of the Pledged Collateral promptly upon receipt
thereof and shall at the request of Creditor execute and deliver to Creditor any
proxies or other instruments which are, in the judgment of Creditor, necessary
for Creditor to validly exercise such voting and consensual rights.

 

5.                                       Duty of Creditor.  The duty of the
Creditor with respect to the Pledged Collateral shall be solely to use
reasonable care in the physical custody thereof, and the Creditor shall not be
under any obligation to take any action with respect to any of the Pledged
Collateral or to preserve rights against prior parties.  The powers conferred on
Creditor hereunder are solely to protect its interest in the Pledged Collateral
and do not impose any duty upon it to exercise any such powers.  Pledgor is not
looking to the Creditor to provide it with investment advice. Creditor shall
have no duty to ascertain or take any action with respect to calls, conversions,
exchanges, maturities, tenders or other matters concerning any Pledged
Collateral, whether or not Creditor has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve any rights
pertaining to any Pledged Collateral.

 

6.                                       Subsequent Changes Affecting Pledged
Collateral.  Pledgor acknowledges that it has made its own arrangements for
keeping informed of changes or potential changes affecting the Pledged
Collateral (including, but not limited to, conversions, subscriptions,
exchanges, reorganizations, dividends, tender offers, mergers, consolidations
and shareholder or other meetings) and Pledgor agrees that Creditor has no
responsibility to inform Pledgor of such matters or to take any action with
respect thereto even if any of the Pledged Collateral has been registered in the
name of Creditor or its agent or nominee.

 

7.                                       Return of Pledged Collateral.  The
security interest granted to Creditor hereunder shall not terminate and Creditor
shall not be required to return the Pledged Collateral to Pledgor unless and
until (a) the Secured Obligations have been fully paid or performed (provided,
however, that the Company’s obligations under Section 7.3 of the Master Lease
which expressly survive expiration or termination thereof shall, so long as
there is no currently pending claim under such section, not be considered in
determining whether the Company’s obligations have been satisfied or
discharged), (b) all of Pledgor’s obligations hereunder have been fully paid or

 

3

--------------------------------------------------------------------------------


 

performed, and (c) Pledgor has reimbursed Creditor for any expenses of returning
the Pledged Collateral and filing such termination statements and other
instruments as are required to be filed in public offices under applicable laws.

 

8.                                       Representations and Warranties. 
Pledgor hereby represents and warrants to Creditor as follows:

 

(a)                                  Enforceability.  This Agreement has been
duly executed and delivered by Pledgor, constitutes its valid and legally
binding obligation and is enforceable against Pledgor in accordance with its
terms.  Pledgor has the legal capacity to enter into and perform all of its
obligations and agreements under this Agreement.  No consent or approval for the
entry into and performance by Pledgor of its obligations and agreements under
this Agreement is necessary.

 

(b)                                 No Conflict.  The execution, delivery and
performance of this Agreement, the grant of the security interest in the Pledged
Collateral hereunder and the consummation of the transactions contemplated
hereby will not, with or without the giving of notice or the lapse of time, (a)
violate any material law applicable to Pledgor; (b) violate any judgment, writ,
injunction or order of any court or governmental body or officer applicable to
Pledgor; (c) violate or result in the breach of any material agreement to which
Pledgor is a party or by which any of its properties, including the Pledged
Collateral, is bound; (d) violate Pledgor’s articles of incorporation or
organization, bylaws, partnership, shareholder or operating agreement; nor (e)
violate any restriction on the transfer of any of the Pledged Collateral. 
Pledgor has the full and unrestricted right to pledge, assign and create a
security interest in the Pledged Collateral as described in and contemplated by
this Agreement.  The execution, delivery and performance of this Agreement by
Pledgor will not affect or in any way impair the Pledged Collateral or Pledgor’s
or Creditor’s rights or interests therein.

 

(c)                                  No Consents.  No consent, approval,
license, permit or other authorization of any third party or any governmental
body or officer is required for the valid and lawful execution and delivery of
this Agreement, the valid and lawful creation and perfection of the Creditor’s
security interest in the Pledged Collateral or the valid and lawful exercise by
Creditor of remedies available to it under this Agreement or applicable law or
of the voting and other rights granted to it in this Agreement except as may be
required for the offer or sale of those items of Pledged Collateral which are
securities under applicable securities laws.

 

(d)                                 Organization.  Pledgor is duly organized,
validly existing and in good standing under the laws of the State of Ohio.  The
Company is duly organized, validly existing and in good standing under the laws
of the State of Georgia.  The Pledged Securities are all of the issued and
outstanding securities issued by the Company.  The Pledged Securities have been
duly authorized and validly issued by the Company and are fully paid and
non-assessable.  The certificates which represent

 

4

--------------------------------------------------------------------------------


 

the Pledged Securities are valid and genuine and have not been altered and
Pledgor is the appropriate person to endorse them.  Except for this Agreement,
neither Pledgor nor Company is bound by any certificate of incorporation or
organization, bylaw, agreement or instrument (including options, warrants, and
convertible securities) which relates to the voting of; restricts the transfer
of; requires Pledgor or the Company to issue or sell; or creates rights in any
person (other than the record owner) with respect to; any securities issued by
the Company.

 

(e)                                  Security Interest.  Pledgor is the sole
record and beneficial owner of the Pledged Securities free and clear of all
liens, encumbrances and adverse claims, except for (i) transfer restrictions, if
any, under applicable federal and state securities laws, and (ii) the security
interest created by this Agreement. Pledgor has the unrestricted right to grant
the security interest provided for herein to the Creditor.  Pledgor has duly
endorsed and delivered to Creditor all of the certificates representing the
Pledged Securities, if any, and has granted to Creditor a valid and perfected
first priority security interest in the Pledged Securities, free of all liens,
encumbrances, transfer restrictions and adverse claims, except for transfer
restrictions, if any, under applicable federal and state securities laws. The
certificates, instruments and other writings delivered by Pledgor to Creditor
pursuant to this Agreement are all of the certificates, instruments and other
writings representing the Pledged Collateral and all rights and interests with
respect thereto. The security interest granted hereby to Creditor does now and
shall at all times during the term of this Agreement continue to constitute a
first and prior lien on the Pledged Collateral, subject only to such matters as
may be specifically agreed to in writing by Creditor.  This representation shall
be deemed made with respect to each item of property that becomes Pledged
Collateral after the date hereof.

 

(f)                                    Information.  None of the information,
documents, or financial statements which has been furnished by Pledgor or its
representatives to Creditor or any of its representatives in connection with the
transactions contemplated by this Agreement or the Transaction Documents
contains any untrue statement of material fact or omits to state any material
fact required to be stated hereby or thereby to make such statements not
misleading.

 

(g)                                 Pledgor’s (i) chief executive office is
located in the state of Ohio, (ii) location (as that term is defined in Section
9.307 of the Uniform Commercial Code) is the State of Ohio (the “Debtor State”),
(iii) exact legal name is as set forth in the first paragraph of this Pledge
Agreement, and (iv) filing number with the Debtor State is 923018.

 

(h)                                 Address.  Pledgor’s principal place of
business is correctly set forth under its signature at the end of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

9.                                       Agreements.  So long as this Agreement
is in effect, Pledgor shall:

 

(a)                                  Maintain the Pledged Collateral free from
all pledges, liens, encumbrances and security interests or other claims in favor
of others, other than the security interest in favor of Creditor and any
transfer restrictions under applicable federal and state securities laws, and
Pledgor will defend the Pledged Collateral against all claims and demands of all
persons.

 

(b)                                 Comply with the requirements of all
applicable state, local and federal laws necessary to grant to Creditor a valid
lien upon, and a duly perfected security interest in, the Pledged Collateral in
compliance with the requirements of this Agreement.

 

(c)                                  Pay all reasonable costs and expenses of
whatever kind and nature that Creditor may incur, including reasonable
attorneys’ fees, in protecting, maintaining, preserving, enforcing or
foreclosing the Pledged Collateral or the security interest granted to Creditor
hereunder, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or relating to any of the
Secured Obligations.

 

(d)                                 Appear in and defend any action or
proceeding arising out of or connected with this Agreement, and pay all
reasonable costs and expenses of Creditor (including, without limitation,
reasonable attorneys’ fees) in any such action or proceeding in which Creditor
appears or determines to become involved.

 

(e)                                  Not, without the prior written consent of
Creditor, sell, assign, encumber, pledge, hypothecate, transfer or otherwise
dispose of the Pledged Collateral or any part thereof or any interest therein.

 

(f)                                    Provide Creditor, and Creditor’s agents
and attorneys, reasonable access to the books and records of Pledgor at
Pledgor’s office during normal business hours for inspection purposes and permit
Creditor and Creditor’s agents and attorneys to make copies hereof.

 

(g)                                 Notify the Creditor at least thirty (30)
days before Pledgor changes its name or the address of its principal place of
business.

 

(h)                                 At Pledgor’s expense, do such further acts
and execute and deliver such additional financing statements, continuations,
conveyances, certificates, instruments, legal opinions and other assurances as
Creditor may at any time request or require Pledgor to protect, assure or
enforce its interests, rights and remedies under this agreement.

 

10.                                 Events of Default.  The occurrence of any of
the following shall constitute an “Event of Default” under this Agreement:

 

6

--------------------------------------------------------------------------------


 

(a)                                  If the Pledgor or the Company fails to pay
or perform, as the case may be, any of the Secured Obligations when the same
become due and payable or performable, as the case may be; or

 

(b)                                 If an Event of Default occurs under any of
the Transaction Documents or any other promissory note, security agreement,
guaranty or other agreement between Creditor and Pledgor or the Company; or

 

(c)                                  If any representation or warranty made by
Pledgor in this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein not
misleading in light of the circumstances in which they were made; or

 

(d)                                 If Pledgor:

 

(i)                                     makes an assignment for the benefit of,
or enters into any composition or arrangement with, creditors; or

 

(ii)                                  generally does not pay its debts as such
debts become due; or

 

(iii)                               conceals, removes, or permits to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors or any of them, or makes or suffers a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law, or makes any transfer of its property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or

 

(e)                                  The filing of a petition by or against
Pledgor seeking relief under the Federal Bankruptcy Code, 11 U.S.C. Section 101,
et seq., and any amendments thereto, or any similar law or regulation, whether
federal, state or local, not dismissed within 30 days.

 

(f)                                    The commencement of a proceeding by or
against Pledgor under any statute or other law providing for an assignment for
the benefit of creditors, the appointment of a receiver, or any other similar
law or regulation, whether federal, state or local, not dismissed within 30
days.

 

(g)                                 The garnishment, attachment, levy or other
similar action taken by or on behalf of any creditor of the Pledgor, or any of
its properties which could have a Material Adverse Effect (as that term is
defined in the Master Lease) on the Pledgor.

 

11.                                 Remedies.  (a)  Upon and at any time after
an Event of Default under this Agreement, Creditor shall, at its option and
without further notice to Pledgor (except for such further notices, if any, that
may be required by law) be entitled to exercise any or all rights and remedies
provided hereunder or by law, including without limitation the rights and
remedies of a

 

7

--------------------------------------------------------------------------------


 

secured party under the Maryland Uniform Commercial Code.  Any requirement under
the Maryland Uniform Commercial Code or otherwise of reasonable notice shall be
met if Creditor sends Pledgor notice of sale and other notices required by law
at least ten (10) days prior to the date of sale, disposition or other event
giving rise to the required notice.  Any sale held pursuant to the exercise of
Creditor’s rights hereunder may be public or private, and at such sale Creditor
shall have the right, at any time and from time to time, to the extent permitted
by law, to sell, assign and deliver all or any part of the Pledged Collateral,
at Creditor’s office or elsewhere, without demand of performance, advertisement
of notice of intention to sell or of the time or place of sale or adjournment
thereof or any other notice (all of which are hereby waived by Pledgor to the
extent permitted by law), except such notice as is required by applicable law
and cannot be waived, for cash, on credit or for other property, for immediate
or future delivery, without any assumption or credit risk, and, provided that
such is not in violation of applicable law, for such terms as Creditor in its
absolute and uncontrolled discretion may determine.  In furtherance of
Creditor’s rights hereunder, Creditor shall have the right, for and in the name,
place and stead of Pledgor, to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral.  All amounts collected by Creditor as the result of any action taken
pursuant to this Section 11, and the liquidation value of any other property
received as a result of such action, shall be applied by Creditor as follows:

 

(i)                                     First, to the payment of all fees and
costs including, without limitation, reasonable attorneys’ fees, incurred in
connection with the collection of the Secured Obligations or in connection with
the exercise or enforcement of Creditor’s rights, powers or remedies under this
Agreement.

 

(ii)                                  Second, to the payment and satisfaction of
all of the Secured Obligations.

 

(b)                                 Creditor shall not be obligated to make any
sale of Pledged Collateral regardless of notice of sale having been given. 
Creditor may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  If,
under the Maryland Uniform Commercial Code, the Creditor may purchase any part
of the Pledged Collateral, it may, in payment of any part of the purchase price
thereof cancel any part of the Secured Obligations.  If any of the Pledged
Collateral is sold on credit or for future delivery, it need not be retained by
Creditor until the purchase price is paid and Creditor shall incur no liability
if the purchaser fails to take up or pay for such collateral.  In case of any
such failure, such collateral may be sold again.

 

(c)                                  Pledgor shall execute and deliver to the
purchasers of the Pledged Collateral all instruments and other documents
necessary or proper to sell, convey, and transfer title to such Pledged
Collateral and, if approval of any sale of Pledged Collateral by any
governmental body or officer is required, Pledgor shall prepare or cooperate
fully in the preparation of and cause to be filed with such governmental body or
officer all necessary or proper applications, reports, and forms and do all
other things necessary or proper to expeditiously obtain such approval.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The remedies provided in this Agreement in
favor of Creditor shall not be deemed exclusive, but shall be cumulative, and
shall be in addition to all other remedies in favor of Creditor existing at law
or in equity.

 

12.                                 Appointment of Creditor as Agent.  Pledgor
hereby appoints and constitutes Creditor, its successors and assigns, as its
agent and attorney-in-fact for the purpose of carrying out the provisions of
this Agreement and taking any action or executing any instrument that Creditor
considers necessary or convenient for such purpose, including the power to
endorse and deliver checks, notes and other instruments for the payment of money
in the name of and on behalf of Pledgor, to endorse and deliver in the name of
and on behalf of Pledgor securities certificates and execute and deliver in the
name of and on behalf of Pledgor instructions to the issuers of uncertificated
securities, and to execute and file in the name of and on behalf of Pledgor
financing statements (which may be photocopies of this Agreement) and
continuations and amendments to financing statements in the State of Delaware or
elsewhere and Forms 144 with the United States Securities and Exchange
Commission.  This appointment is coupled with an interest and is irrevocable and
will not be affected by the dissolution or bankruptcy of Pledgor or by the lapse
of time.  If Pledgor fails to perform any act required by this Agreement,
Creditor may perform such act in the name of and on behalf of Pledgor and at its
expense which shall be chargeable to Pledgor under this Agreement.  Pledgor
hereby consents and agrees that the issuers of or obligors of the Pledged
Collateral or any registrar or transfer agent or trustee for any of the Pledged
Collateral shall be entitled to accept the provisions hereof as conclusive
evidence of the rights of Creditor to effect any transfer pursuant to this
Agreement and the authority granted to Creditor herein, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by
Pledgor, or any other person, to any of such issuers, obligors, registrars,
transfer agents, or trustees.

 

13.                                 Impact of Regulations.  Pledgor acknowledges
that compliance with the Securities Act of 1933 and the rules and regulations
thereunder and any relevant state securities laws and other applicable laws may
impose limitations on the right of Creditor to sell or otherwise dispose of
securities included in the Pledged Collateral.  For this reason, Pledgor hereby
authorizes Creditor to sell any securities included in the Pledged Collateral in
such manner and to such persons as would, in the judgment of Creditor, help to
ensure that the transfer of such securities will be given prompt and effective
approval by any relevant regulatory authorities and will not require any of the
securities to be registered or qualified under any applicable securities laws. 
Pledgor understands that a sale under the foregoing circumstances may yield a
substantially lower price for such Pledged Collateral than would otherwise be
obtainable if the same were registered and sold in the open market, and Pledgor
shall not attempt to hold Creditor responsible for selling any of the Pledged
Collateral at an inadequate price even if Creditor accepts the first offer
received or if only one possible purchaser appears or bids at any such sale.  If
Creditor shall sell any securities included in the Pledged Collateral at such
sale, Creditor shall have the right to rely upon the advice and opinion of any
qualified appraiser or investment banker as to the commercially reasonable price
obtainable on the sale thereof but shall not be obligated to obtain such advice
or opinion.  Pledgor hereby assigns to Creditor any registration rights or
similar rights Pledgor may have from time to time with respect to any of the
Pledged Collateral.

 

9

--------------------------------------------------------------------------------

 

14.                               Expenses.  Pledgor will forthwith upon demand
pay to Creditor:

 

(i)                                     the amount of any taxes which Creditor
may have been required to pay by reason of holding the Pledged Collateral or to
free any of the Pledged Collateral from any lien encumbrance or adverse claim
thereon, and

 

(ii)                                  the amount of any and all reasonable
out-of-pocket expenses, including the fees and disbursements of counsel and of
any brokers, investment brokers, appraisers or other experts, that Creditor may
incur in connection with (A) the administration or enforcement of this
Agreement, including such expenses as are incurred to preserve the value of the
Pledged Collateral and the validity, perfection, rank and value of Creditor’s
security interest therein, (B) the collection, sale or other disposition of any
of the Pledged Collateral, (C) the exercise by Creditor of any of the rights
conferred upon it hereunder, or (D) any action or proceeding to enforce its
rights under this Agreement or in pursuit of any non-judicial remedy hereunder
including the sale of the Pledged Collateral.

 

Any such amount not paid on demand shall bear interest (computed on the basis of
the number of days elapsed over a year of three hundred sixty-five (365) days)
at a rate per annum equal to the Overdue Rate (as that term is defined in the
Master Lease).

 

15.                               Indemnity.  The Pledgor shall indemnify the
Creditor and its directors, officers, employees, agents and attorneys against,
and hold them harmless from, any liability, cost or expense, including the fees
and disbursements of their legal counsel, incurred by any of them under the
corporate or securities laws applicable to holding or selling any of the Pledged
Collateral, except for liability, cost or expense arising out of the
recklessness or willful misconduct of the indemnified parties.

 

16.                               Performance by Creditor.  If Pledgor fails to
duly and punctually perform, observe or comply with any condition, term or
covenant contained in this Agreement, Creditor, without notice to or demand upon
Pledgor and without waiving or releasing any of the Secured Obligations, may at
any time thereafter perform such condition, term or covenant for the account and
at the expense of Pledgor.  All sums paid or advanced in connection with the
foregoing and all costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in connection therewith shall be paid by Pledgor to
Creditor on demand, and shall constitute and become a part of the Secured
Obligations and Pledgor agrees to reimburse Creditor for any payment made or any
expense incurred (including reasonable attorneys’ fees to the extent permitted
by law) by Creditor pursuant to this Agreement.

 

17.                               Registration Rights.  In the event Borrower
proposes to register any securities under the Securities Act of 1933, Pledgor
will give the Creditor notice of that fact.  In addition, and at no cost to
Creditor, Pledgor will cause Borrower to register the Securities so that they
may be disposed of by public sale or other public disposition.  Upon the
completion of the registration, Pledgor will deliver certificates without any
restrictive legend in exchange for the

 

10

--------------------------------------------------------------------------------


 

unregistered Securities.  Pledgor shall indemnify and hold Creditor harmless
against any loss, claim, damage, or liability arising out of the registration
process, and will reimburse Creditor for any legal or other expenses incurred by
Creditor as a result.

 

18.                               Waivers.  Pledgor hereby waives presentment,
demand, protest, notice of any default under the Transaction Documents.  Neither
the failure of nor any delay by any party to this Agreement to enforce any right
hereunder or to demand compliance with its terms is a waiver of any right
hereunder.  No action taken pursuant to this Agreement on one or more occasions
is a waiver of any right hereunder or constitutes a course of dealing that
modifies this Agreement.  No waiver of any right or remedy under this Agreement
shall be binding on any party unless it is in writing and is signed by the party
to be charged.  No such waiver of any right or remedy under any term of this
Agreement shall in any event be deemed to apply to any subsequent default under
the same or any other term contained herein.

 

19.                               Entire Agreement.  This Agreement, the
schedules and exhibits hereto and the agreements and instruments required to be
executed and delivered hereunder set forth the entire agreement of the parties
with respect to the subject matter hereof and supersede and discharge all prior
agreements (written or oral) and negotiations and all contemporaneous oral
agreements concerning such subject matter and negotiations.  There are no oral
conditions precedent to the effectiveness of this Agreement.

 

20.                               Amendments.  No amendment, modification or
termination of this Agreement shall be binding on any party hereto unless it is
in writing and is signed by the party to be charged.

 

21.                               Severability.  If any term or provision set
forth in this Agreement shall be invalid or unenforceable, the remainder of this
Agreement, or the application of such terms or provisions to persons or
circumstances, other than those to which it is held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.

 

22.                               Successors.  The terms of this Agreement shall
be binding upon the Pledgor, its heirs and personal representatives, and shall
inure to the benefit of Creditor, its corporate successors and any holder, owner
or assignee of any rights in any of the Transaction Documents and will be
enforceable by them as their interest may appear.

 

23.                               Third Parties.  Nothing herein expressed or
implied is intended or shall be construed to give any person other than the
parties hereto any rights or remedies under this Agreement.

 

24.                               Saturdays, Sundays and Holidays.  Where this
Agreement authorizes or requires a payment or performance on a Saturday, Sunday
or public holiday, such payment or performance shall be deemed to be timely if
made on the next succeeding business day.

 

11

--------------------------------------------------------------------------------


 

25.                               Joint Preparation.  This Agreement shall be
deemed to have been prepared jointly by the parties hereto.  Any ambiguity
herein shall not be interpreted against any party hereto and shall be
interpreted as if each of the parties hereto had prepared this Agreement.

 

26.                               Rules of Construction.  In this Agreement,
words in the singular number include the plural, and in the plural include the
singular; words of the masculine gender include the feminine and the neuter, and
when the sense so indicates words of the neuter gender may refer to any gender
and the word “or” is disjunctive but not exclusive.  The captions and section
numbers appearing in this Agreement are inserted only as a matter of
convenience.  They do not define, limit or describe the scope or intent of the
provisions of this Agreement.

 

27.                               Notices.  All notices, demands or requests
required or permitted to be given to either party hereto shall be in writing and
shall be deemed given if delivered personally, sent by reputable overnight
courier, with acknowledgment of receipt requested, or mailed by registered,
overnight or certified mail, with full postage paid thereon, return receipt
requested (such notice to be effective on the date such receipt is
acknowledged), as follows:

 

To Pledgor:

 

c/o ADCARE HEALTH SYSTEMS INC.

 

 

Two Buckhead Plaza

 

 

3050 Peachtree Road NW, Suite 570

 

 

Atlanta, Georgia 30305

 

 

Attention: Chris Brogdon

 

 

Tel: (770) 650-7086, ext. 12

 

 

Fax: (770) 650-8883

 

 

 

With a copy to:

 

Gregory P. Youra, Esq.

(which shall not constitute notice)

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 600

 

 

Atlanta, Georgia 30339

 

 

Tel: (770) 956-9600

 

 

Fax: (770) 956-1490

 

 

 

To Creditor:

 

c/o Omega Healthcare Investors, Inc.

 

 

9690 Deereco Road, Suite 100

 

 

Timonium, MD 21093

 

 

Attn.: Daniel J. Booth

 

 

Telephone No.: (410) 427-1700

 

 

Facsimile No.:  (410) 427-8800

 

 

 

And with copy to:

 

Doran Derwent, PLLC

(which shall not constitute notice)

 

5960 Tahoe Dr., SE, Suite 101

Grand Rapids, Michigan 49546

 

 

Attn: Mark E. Derwent

 

 

Telephone No.: (616) 451-8690

 

 

Facsimile No.: (616) 451-8697

 

12

--------------------------------------------------------------------------------


 

or to such place and with such other copies as Pledgor or Creditor may designate
for itself by written notice to the other.

 

28.                               Counterparts.  This Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts.

 

29.                               Choice of Law; Jurisdiction, Venue, Service of
Process.  The parties hereto agree that certain material events, occurrences and
transactions relating to this Agreement bear a reasonable relationship to the
State of Maryland.  The validity, terms, performance and enforcement of this
Agreement shall be governed by those laws of the State of Maryland which are
applicable to agreements which are negotiated, executed, delivered and performed
solely in the State of Maryland.  The State and Federal District Courts located
in the State of Maryland shall have jurisdiction and venue of any action or
proceeding arising out of or related to the negotiation, execution, delivery,
performance, breach or enforcement of this Agreement or any other agreement,
document or instrument negotiated, executed, delivered, entered into or
performed in connection with this Agreement or any of the transactions
contemplated hereby or thereby; any waiver, modification, amendment or
termination hereof or thereof or any action taken or omission made by the
Pledgor or the Creditor or any of their respective directors, officers,
employees, agents or attorneys in connection with the payment, performance,
exercise or enforcement of any right, duty or obligation created or implied
hereby or thereby or arising hereunder or thereunder; regardless of whether any
claim, counterclaim or defense in any such action, suit or proceeding is
characterized as arising out of fraud, negligence, recklessness, intentional
misconduct, a breach of contract or fiduciary duty, or violation of a statute,
law, ordinance, rule or regulation.  The parties hereto hereby irrevocably
consent to the personal jurisdiction of such courts, to such venue and to the
service of process in the manner provided for the giving of notices in this
Agreement.  The parties hereto hereby waive all objections to such jurisdiction
and venue including those which might be based upon inconvenience or the nature
of the forum.

 

30.                               Waiver of Jury Trial.  The Pledgor hereby
voluntarily, knowingly, irrevocably and unconditionally waives and relinquishes
its Right to Trial by Jury under the Constitution of the United States of
America or of the State of Maryland or any other constitution, statute or law in
any civil legal action, suit or proceeding arising out of or related to the
negotiation, execution, delivery, performance, breach or enforcement of this
Agreement or any other agreement, document or instrument negotiated, executed,
delivered, entered into or performed in connection with this Agreement or any of
the transactions contemplated hereby or thereby; any waiver, modification,
amendment or termination hereof or thereof or any action taken or omission made
by the Pledgor or the Creditor or any of their respective directors, officers,
employees, agents or attorneys in connection with the payment, performance,
exercise or enforcement of any right, duty or obligation created or implied
hereby or thereby or arising hereunder or thereunder; regardless of whether any
claim, counterclaim or defense in any such action, suit or proceeding

 

13

--------------------------------------------------------------------------------


 

is characterized as arising out of fraud, negligence, recklessness, intentional
misconduct, a breach of contract or fiduciary duty, or violation of a statute,
law, ordinance, rule or regulation.

 

Signatures and Acknowledgements follow.

 

14

--------------------------------------------------------------------------------


 

 

 

CREDITOR:

 

 

 

 

 

GEORGIA LESSOR — BONTERRA/PARKVIEW, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

Name:

Daniel J. Booth

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

STATE OF MARYLAND

)

 

 

 

) SS

 

 

COUNTY OF BALTIMORE

)

 

 

 

This instrument was acknowledged before me on the 28th day of October, 2010, by
Daniel J. Booth, the Chief Operating Officer of GEORGIA LESSOR —
BONTERRA/PARKVIEW, INC., a Maryland corporation, on behalf of said corporation.

 

 

Notary Public

/s/ Judith A. Jacobs

 

 

--------------------------------------------------------------------------------


 

 

 

PLEDGOR:

 

 

 

 

 

HEARTH & HOME OF OHIO, INC., an Ohio corporation

 

 

 

 

 

 

 

 

By:

/s/ David A Tenwick

 

 

 

David A. Tenwick

 

 

 

Secretary

 

 

 

 

 

STATE OF OHIO

)

 

 

) SS

 

COUNTY OF DELAWARE

)

 

 

This instrument was acknowledged before me on the 29th day of October, 2010, by
David A. Tenwick, the Secretary of HEARTH & HOME OF OHIO, INC., an Ohio
corporation, on behalf of said corporation.

 

 

Notary Public

/s/ Amanda R. Norris

 

 

--------------------------------------------------------------------------------
